Citation Nr: 0415957	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include chronic bronchitis, allergic rhinitis 
with sinusitis and pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for a chronic respiratory condition.  The veteran filed a 
notice of disagreement in September 2001.  The RO issued a 
statement of the case in February 2002 and received the 
veteran's substantive appeal in March 2002.  


FINDING OF FACT

While the veteran was treated for bronchitis, pneumonia and 
an upper respiratory infection in service, no chronic 
disability was shown upon discharge; the competent evidence 
indicates that a chronic respiratory disorder was first 
diagnosed several years after service, and is not shown to be 
etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection a chronic respiratory 
disorder, to include chronic bronchitis, allergic rhinitis 
with sinusitis and pneumonia have not been met.  38 U.S.C.A. 
§§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for 
service connection for a chronic respiratory condition, and 
that the requirements of the VCAA have in effect been 
satisfied.  

As it pertains to the duties to notify under the VCAA, by way 
of the June 2001 rating decision and the February 2002 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the denial of the claim.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letters of 
September 1999 and December 2000) and have been afforded 
opportunities to submit such information and evidence.  

In this regard, a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Additionally, a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection in September 1999.  In September 1999 and 
December 2000 letters, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the December 2000 letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in September 1999 and December 2000 substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted private outpatient 
treatment records from the Drs.' Owens and Banks.  In a March 
2000 letter, Dr. Owens provided an opinion with respect to 
the etiology of the veteran's claimed disability.  Moreover, 
the veteran was afforded a VA examination in May 2001.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran contends that a current respiratory disorder is 
due to exposure to diesel fumes from tent heaters in service.  

His service medical records are of record.  The reveal that 
in January 1966 the veteran was treated for a cold and a high 
fever.  The impression was pneumonia.  In June and October 
1966, he was treated for an upper respiratory infection.  At 
that time, he complained of a cold, sore throat, cough and a 
runny nose.  In August 1967, he was treated for acute 
bronchitis.  In a November 1967 Report of Medical History, 
the veteran reported that his health was "good".  He denied 
having currently or in the past a chronic cough, asthma, ear, 
nose or throat trouble, or chronic or frequent colds.  A 
discharge examination in November 1967 did not include any 
complaints or pertinent medical findings of a chronic 
respiratory condition.  

In April 1971, the veteran was given a chest x-ray and 
tuberculosis examination in connection with an adoption.  The 
veteran denied any past history of tuberculosis.  He reported 
that he had a cold for the past three weeks.  A chest x-ray 
was negative.  

Private treatment records from Drs'. Owens and Banks are of 
record for the period from March 1997 to January 2001.  They 
reflect that the veteran was initially seen sometime in the 
fall of 1996.  In March 1997, he was provided a chest x-ray, 
following complaints of a chronic cough.  The x-ray noted a 
right upper lobe density that was unchanged from a prior film 
in November 1996.  The lung fields were otherwise clear and 
the examination was considered unremarkable.  

In September 1997, the veteran underwent a fiber optic 
bronchoscopy.  The history reported that the veteran had an 
abnormal chest x-ray, recurrent purulent secretions and some 
hemoptysis since last fall.  The examination revealed a 
probable right lung abscess.  In January 1998, following 
treatment, the abscess had resolved.  

An August 1999 chest x-ray showed a probable air space patch 
in the right lobe consistent with pneumonia.  Later that 
month the impression was recurrent chest infections 
compatible with the bronchiectatic area and hemptysis, 
secondary to an area of bronchiectasis.  

During a physical examination in September 1999, the veteran 
reported that he was a previous smoker who had quit in 1996.  

A May 2000 letter from Dr. Owens indicated that he had 
treated the veteran since April 1997.  At that time he was 
found to have an abnormal chest x-ray with appeared to 
represent post residual scarring of old inflammatory disease.  
The history as provided by the veteran was that he had 
pneumonia for eight weeks and was hospitalized twice during 
active duty service in the military.  The examiner noted that 
he now appeared to have post lung abscess with bronchiectasis 
in the area of the original infection.  He further appeared 
to have chronic changes of post inflammatory lung disease 
dating back to severe pneumonia in 1965 while serving in the 
military.  

During an August 2000 physical examination, the veteran 
reported that Biaxin had helped considerably with his cough.  
The examiner noted a history of recurrent bronchitis and 
sinusitis.  In January 2001, he was diagnosed with an upper 
respiratory infection.  

A letter submitted by the veteran's daughter in February 
2001, indicated that the veteran began having bronchitis 
problems in the fall of 1996.  Since that time, he had 
numerous episodes of bronchitis and pneumonia.  

The veteran was afforded a VA examination in May 2001.  
Therein, he reported that his health was good until about the 
mid-1990's, when he started having bronchitis, pneumonia and 
coughing sputum.  The veteran reported that he smoked 
approximately one pack of cigarettes per day from 1965 to 
1996.  In 1995, he started to notice that he was coughing a 
great deal more and producing a yellowish sputum.  Since that 
time he had recurrent episodes of hemoptysis and upper 
respiratory infections.  Following a physical examination, x-
ray examination and pulmonary function testing, the 
assessment was chronic bronchitis with areas of scarring and 
questionable bronchiectasis with recurrent bronchitis 
infections and allergic rhinitis with sinusitis.  

Following a review of the claims file and physical 
examination of the veteran, the examiner opined that the 
veteran's present problems were much more likely due to his 
30-year smoking habit rather than from episodes of 
bronchitis, pneumonia and upper respiratory infections in 
service.  The examiner noted that it would be impossible to 
connect the episodes in service with the current episodes 
without resorting to pure speculation.  

In February 2002, the veteran submitted articles regarding 
the dangers of diesel fuel and information concerning diesel 
powered tent heaters provided to the military during the 
veteran's period of active duty service.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran contends that exposure to a diesel tent heater 
service caused the development of his current respiratory 
condition.  Having reviewed the complete record, the Board 
finds however, that the preponderance of the credible and 
probative evidence is against finding that a current 
respiratory disorder is due to service, or in particular, due 
to exposure to diesel fumes or byproducts.  

Initially, with respect to his contention that a diesel tent 
heater led to the development of a current respiratory 
disorder, there is no competent evidence of record indicating 
that his current respiratory disorder is related to diesel 
fumes or byproducts.  The articles submitted by the veteran 
are informative, in so much as they note that diesel exhaust 
contains toxic substances and provide information as to the 
type of tent heater used in service.  However, they do not 
provide competent evidence that any exposure to diesel tent 
heaters caused a respiratory disorder in service or is 
related to his current respiratory disorder.  

The veteran's service medical records do show that the 
veteran was treated in service for coughs and colds and was 
diagnosed with pneumonia, an upper respiratory infection, and 
acute bronchitis.  However, these conditions were not noted 
upon discharge from service and the probative evidence of 
record does not show that a current respiratory disorder is 
related to acute and transitory episodes in service.  

Rather, the competent evidence of record indicates that the 
veteran's current respiratory disorder, diagnosed as chronic 
bronchitis with sinusitis and allergic rhinitis is most 
likely due to years of exposure to tobacco smoke.  Subsequent 
to service, the veteran was not seen for a chronic 
respiratory disorder until sometime in 1996, almost thirty 
years after service.  The record reflects that he was tested 
for tuberculosis in 1971.  However, such testing, to include 
a chest x-ray, was negative.  

The Board has carefully considered the May 2000 opinion of 
Dr. Owens that indicated that chronic changes of post 
inflammatory lung disease appeared to be related to severe 
pneumonia in service.  The opinion appears to be based on an 
inaccurate history as provided by the veteran, as the record 
does not reflect that the veteran was hospitalized for eight 
weeks with pneumonia.  Rather, the record from the U.S. Army 
Hospital in Fort Jackson reflects that the veteran spent 3 
days in the hospital for treatment of pneumonia and later, 
four days in the hospital for treatment of bronchitis.  Thus, 
because the Dr. Owens' findings appear to be based, at least 
in part, on the erroneous factual history reported by the 
veteran, the Board finds them to be of lesser probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 561 (1993) (an 
opinion based upon an inaccurate factual premise has no 
probative value); see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Moreover, the examiner's opinion does not 
reflect consideration of the veteran's 30-year history of 
smoking.  

On the contrary, the Board finds that the more definitive 
opinion expressed by VA examiner in May 2001 to be persuasive 
and of greater probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  Moreover, in addition to the veteran's reported 
history, the May 2001 examiner had the benefit of review of 
the prior examination reports and the veteran's claims file.  
Following examination of the veteran and consideration of his 
documented medical history and assertions, that examiner 
specifically concluded that the veteran's was not due to 
service but was most likely due to his prior smoking habit.  

The Board notes that the VA examiner's findings are 
consistent with the veteran's and his daughter's assertions, 
that the veteran first experienced a chronic respiratory 
disorder in the mid-1990's.  Although the veteran may 
sincerely believe that he incurred these disabilities as a 
result of being exposure to a diesel tent heater during 
service, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that a current respiratory 
disorder is due to service.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.

ORDER

Service connection for a chronic respiratory disorder, to 
include chronic bronchitis, allergic rhinitis with sinusitis 
and pneumonia is denied.  


	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



